[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]       MEMORANDUM OF DECISION ON POSTJUDGMENT MOTION FOR CONTEMPT (MOTION NO. 125)
The Motion for Contempt is denied. The court does not find an intentional and wilful violation of this court's orders. The court does find an arrearage, however, in the amount of $3,535. The court finds an arrearage through the end of November 2002 in the amount of $3,847.50. The payment for the month of December was $450. There is due the further sum of $487.50, thus making the total arrearage of $3,847.50 as stated above.
The court orders the defendant to pay fifteen ($15.00) dollars per week on this arrearage until fully paid.
  EDGAR W. BASSICK, III JUDGE TRIAL REFEREER
CT Page 3983